 

EXHIBIT 10.1

 

BUSINESS MANAGEMENT AGREEMENT

 

THIS BUSINESS MANAGEMENT AGREEMENT (this “Agreement”), dated as of August 31,
2005, is entered into by and between INLAND AMERICAN REAL ESTATE TRUST, INC., a
Maryland corporation (the “Company”), and INLAND AMERICAN BUSINESS MANAGER &
ADVISOR INC., an Illinois corporation (the “Business Manager”).

 

WITNESSETH:

 

WHEREAS, the Company has registered with the Securities and Exchange Commission
to issue Shares (as defined in Section 1 below) in a public offering and may
subsequently issue securities other than these Shares (“Securities”);

 

WHEREAS, the Company intends to qualify as a REIT (as defined in Section 1
below), and to make investments permitted by the terms of the Articles of
Incorporation (as defined below) and Sections 856 through 860 of the Code (as
defined in Section 1 below);

 

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and facilities available to the Business Manager
and to have the Business Manager undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
Board of Directors (as defined in Section 1 below), all as provided herein; and

 

WHEREAS, the Business Manager is willing to undertake to render these services,
subject to the supervision of the Board of Directors, on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

 


1.                                       DEFINITIONS. AS USED HEREIN, THE
FOLLOWING CAPITALIZED TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Acquisition Co.” means Inland Real Estate Acquisitions, Inc., an Illinois
corporation.

 

“Acquisition Expenses” means any and all expenses incurred by the Company, the
Business Manager or any Affiliate of either in connection with selecting,
evaluating or acquiring any investment in Real Estate Assets, including but not
limited to legal fees and expenses, travel and communication, appraisals and
surveys, nonrefundable option payments regardless of whether the Real Estate
Asset is acquired, accounting fees and expenses, computer related expenses,
architectural and engineering reports, environmental and asbestos audits and
surveys, title insurance and escrow fees, and personal and miscellaneous
expenses.

 

“Acquisition Fees” means the total of all fees and commissions, excluding
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to the Company, the Business Manager or any Affiliate
of either) in connection with an investment in Real Estate Assets or purchasing,
developing or constructing a

 

--------------------------------------------------------------------------------


 

property by the Company.  For these purposes, the fees or commissions shall
include any real estate commission, selection fee, development fee, construction
fee, nonrecurring management fee, loan fee, including points, or any fee of a
similar nature, however designated, except for development fees and construction
fees paid to any Person not Affiliated with the Sponsor or Business Manager in
connection with the actual development and construction of a project, or fees in
connection with temporary short-term investments acquired for purposes of cash
management.

 

“Acquisition of a Real Estate Operating Company” means the acquisition of a Real
Estate Operating Company by the Company or a wholly-owned subsidiary of the
Company: (i) by purchasing at least fifty and one-tenth percent (50.1%) of the
capital stock or other equity interest in a Real Estate Operating Company, or by
merger or other business combination, reorganization or tender offer or (ii) by
acquiring all or substantially all of a Real Estate Operating Company’s assets
in a single purchase or series of purchases.

 

“Affiliate” means, with respect to any other Person:

 


(A)                                  ANY PERSON DIRECTLY OR INDIRECTLY OWNING,
CONTROLLING OR HOLDING, WITH THE POWER TO VOTE, TEN PERCENT (10.0%) OR MORE OF
THE OUTSTANDING VOTING SECURITIES OF SUCH OTHER PERSON;


 


(B)                                 ANY PERSON TEN PERCENT (10.0%) OR MORE OF
WHOSE OUTSTANDING VOTING SECURITIES ARE DIRECTLY OR INDIRECTLY OWNED, CONTROLLED
OR HELD, WITH THE POWER TO VOTE, BY SUCH OTHER PERSON;


 


(C)                                  ANY PERSON DIRECTLY OR INDIRECTLY
CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH OTHER PERSON;


 


(D)                                 ANY EXECUTIVE OFFICER, DIRECTOR, TRUSTEE,
GENERAL PARTNER OR MANAGER OF SUCH OTHER PERSON; AND


 


(E)                                  ANY LEGAL ENTITY FOR WHICH SUCH PERSON ACTS
AS AN EXECUTIVE OFFICER, DIRECTOR, TRUSTEE, GENERAL PARTNER OR MANAGER.


 

“Affiliated Directors” means those directors of the Company who are Affiliated
with the Sponsor.

 

“Articles of Incorporation” means the articles of incorporation of the Company,
as amended or restated from time to time.

 

“Average Invested Assets” means, for any period, the average of the aggregate
Book Value of the assets of the Company, including lease intangibles, invested,
directly or indirectly, in financial instruments, debt and equity securities and
equity interests in and loans secured by Real Estate Assets, including amounts
invested in Real Estate Operating Companies, before reserves for depreciation or
bad debts or other similar non-cash reserves, computed by taking the average of
these values at the end of each month during the relevant period.

 

2

--------------------------------------------------------------------------------


 

“Board of Directors” means the persons holding the office of director of the
Company as of any particular time under the Articles of Incorporation.

 

“Book Value” means the value of the particular asset on the books and records of
the Company, before any allowance for depreciation or amortization.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder or corresponding provisions of subsequent revenue laws.

 

“Company Fixed Assets” means the Real Property, together with the buildings,
leasehold interests, improvements, equipment, furniture, fixtures and personal
property associated therewith, used by the Company in conducting its business.

 

“Current Return” means a non-cumulative, non-compounded return, equal to five
percent (5.0%) per annum on Invested Capital.

 

“Due Diligence Expense Allowance” means any and all bona fide amounts reimbursed
for expenses incurred by any underwriters, dealer managers or other
broker-dealers in connection with investigating the Company or any offering of
Securities made by the Company.

 

“Equity Stock” means all classes or series of stock of the Company, including,
without limit, its common stock, $.001 par value per share, and preferred stock,
$.001 par value per share.

 

“Fiscal Year” means the calendar year ending December 31.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a consistent basis.

 

“Gross Offering Proceeds” means the total proceeds from the sale of 500,000,000
Shares in the Offering before deducting Offering Expenses. For purposes of
calculating Gross Offering Proceeds, the selling price for all Shares, including
those for which volume discounts apply, shall be deemed to be $10.00 per Share.
Unless specifically included in a given calculation, Gross Offering Proceeds
does not include any proceeds from the sale of Shares under the Company’s
distribution reinvestment plan.

 

“Independent Director” means any director of the Company who:

 

(a)                                  is not associated and has not been
associated within the two years prior to becoming an Independent Director,
directly or indirectly, with the Company, the Sponsor or the Business Manager,
whether by ownership of, ownership interest in, employment by, any material
business or professional relationship with, or as an officer or director of the
Company, the Sponsor, the Business Manager or any of their Affiliates;

 

(b)                                 does not serve as a director for another
REIT organized by the Sponsor or advised by the Business Manager or any of its
Affiliates; and

 

3

--------------------------------------------------------------------------------


 

(c)                                  performs no other services for the Company,
except as a director.

 

For purposes of this definition, a business or professional relationship will be
considered material if the gross revenue derived by the director exceeds five
percent (5.0%) of either the director’s annual gross revenue during either of
the last two years or the director’s net worth on a fair market value basis.  An
indirect relationship shall include circumstances in which a director’s spouse,
parents, children, siblings, mothers- or fathers-in-law, sons- or
daughters-in-law or brothers- or sisters-in-law is or has been associated with
the Company, the Sponsor, the Business Manager or any of their Affiliates during
the last two years.

 

“Invested Capital” means the original issue price paid for the Shares reduced by
prior distributions from the sale or financing of the Company’s Properties.

 

“Marketing Contribution” means any and all compensation payable to underwriters,
dealer managers or other broker-dealers for expenses in connection with
marketing the sale of Shares, including, without limitation, compensation
payable to Inland Securities Corporation.

 

“Management Fee” means any fees payable to the Business Manager under
Section 8(a) or Section 10 of this Agreement.

 

“Net Income” means, for any period, the aggregate amount of total revenues
applicable to the period less the expenses applicable to such period other than
additions to, or allowances for, reserves for depreciation, amortization or bad
debts or other similar non-cash reserves all calculated in accordance with GAAP;
provided, however, that Net Income shall not include any gain recognized upon
the sale of the Company’s assets.

 

“Net Sales Proceeds” means the proceeds from the sale, grant or conveyance of
any Real Estate Assets, including assets owned by a Real Estate Operating
Company that is acquired by the Company and operated as one of its subsidiaries,
less any costs incurred in selling the asset including, but not limited to,
legal fees and selling commissions and further reduced by the amount of any
indebtedness encumbering the asset and any amounts reinvested in one or more
Real Estate Assets or set aside as a reserve within one hundred eighty (180)
days of closing of sale, grant or conveyance.

 

“Offering” means the initial public offering of Shares on a “best efforts” basis
pursuant to the Prospectus dated August 31, 2005.

 

“Offering Expenses” means all expenses incurred by, and to be paid from the
asset of, the Company in connection with and in preparing the Company for
registration and offering its Shares to the public, including, but not limited
to, total underwriting and brokerage discounts and commissions (including fees
of the underwriters’ attorneys paid by the Company), expenses for printing,
engraving, mailing, salaries of the Company’s employees while engaged in sales
activity, charges of transfer agents, registrars, trustees, escrow holders,
depositaries, experts, expenses of qualification of the sale of the securities
under federal and state laws, including taxes and fees, and accountants’ and
attorneys’ fees and expenses.

 

4

--------------------------------------------------------------------------------


 

“Organization Expenses” means the aggregate of all Offering Expenses, including
Selling Commissions, the Marketing Contribution and the Due Diligence Expense
Allowance.

 

“Person” means any individual, corporation, business trust, estate, trust,
partnership, limited liability company, association, two or more persons having
a joint or common interest or any other legal or commercial entity.

 

“Primary Geographical Area of Investment” means, with respect to the Company,
the United States and Canada.

 

“Property” or “Properties” means interests in (i) Real Property or (ii) any
buildings, structures, improvements, furnishings, fixtures and equipment,
whether or not located on the Real Property, in each case owned or to be owned
by the Company either directly or indirectly through one or more Affiliates,
joint ventures, partnerships or other legal entities.

 

“Property Manager” means any of Inland American Retail Management LLC, Inland
American Office Management LLC, Inland American Industrial Management LLC or
Inland American Apartment Management LLC, each a Delaware limited liability
company, and any of their successors and assigns.

 

“Prospectus” means the final prospectus of the Company in connection with the
registration of Shares filed with the Securities and Exchange Commission on
Form S-11, as amended and supplemented.

 

“Real Estate Assets” means any and all investments in: (i) Real Property whether
directly or indirectly through owned or controlled subsidiaries or a Real Estate
Operating Company and including amounts invested in joint ventures; (ii) loans
or other evidence of indebtedness secured, directly or indirectly, by interests
in Real Property; (iii) mortgage backed securities; and (iv) ”Real Estate
Assets” as that term is defined in the Articles of Incorporation.

 

“Real Estate Operating Company” means: (i) any entity that has equity securities
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); (ii) any entity that files periodic reports
under Sections 13 or 15(d) of the Exchange Act; or (iii) any entity that, either
itself or through its subsidiaries:

 

(a) owns and operates interests in real estate on a going concern basis rather
than as a conduit vehicle for investors to participate in the ownership of
assets for a limited period of time;

 

(b) has a policy or purpose of reinvesting sale, financing or refinancing
proceeds or cash from operations;

 

(c) has its own directors, managers or managing general partners, as applicable;
and

 

(d) either:  (1) has its own officers and employees that, on a daily basis,
actively operate the entity and its subsidiaries and businesses; or (2) has
retained the services of

 

5

--------------------------------------------------------------------------------


 

an affiliate or sponsor of, or advisor to, the entity to, on a daily basis,
actively operate the entity and its subsidiaries and businesses.

 

“Real Property” means land, rights or interests in land (including, but not
limited to, leasehold interests), and any buildings, structures, improvements,
furnishings, fixtures and equipment located on, or used in connection with, land
and rights or interest in land.

 

“REIT” means a real estate investment trust as defined by the Code.

 

“Shares” means the shares of common stock, par value $.001 per share, of the
Company, and “Share” means one of those Shares.

 

“Selling Commissions” means any and all commissions, not to exceed seven and
one-half percent (7.5%) of the gross offering price of any Shares, payable to
underwriters, dealer managers or other broker-dealers in connection with the
sale of Shares, including, without limitation, commissions payable to Inland
Securities Corporation.

 

“Sponsor” means Inland Real Estate Investment Corporation, a Delaware
corporation.

 

“Stockholders” means holders of shares of Equity Stock.

 

“Total Operating Expenses” means the aggregate expenses of every character paid
or incurred by the Company as determined under GAAP, including the Management
Fee and other fees payable hereunder, but excluding:

 

(a)                                  the expenses of raising capital, such as
Offering Expenses, Organization Expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration and other fees, printing and
other expenses and taxes incurred in connection with the issuance, distribution,
transfer, registration and listing of any shares of the Equity Stock;

 

(b)                                 property expenses;

 

(c)                                  interest payments;

 

(d)                                 taxes;

 

(e)                                  non-cash charges such as depreciation,
amortization and bad debt reserves;

 

(f)                                    any incentive fees payable hereunder; and

 

(g)                                 Acquisition Fees, Acquisition Expenses, real
estate commissions on resale of property and other expenses connected with
acquiring, disposing and owning real estate interests, mortgage loans, or other
property (such as the costs of foreclosure, insurance premiums, legal services,
maintenance, repair and property improvements).

 


2.                                       DUTIES OF THE BUSINESS MANAGER. THE
BUSINESS MANAGER SHALL CONSULT WITH THE COMPANY AND SHALL, AT THE REQUEST OF THE
BOARD OF DIRECTORS OR THE OFFICERS OF THE COMPANY,

 

6

--------------------------------------------------------------------------------


 


FURNISH ADVICE AND RECOMMENDATIONS WITH RESPECT TO ALL ASPECTS OF THE BUSINESS
AND AFFAIRS OF THE COMPANY.  THE BUSINESS MANAGER SHALL INFORM THE BOARD OF
DIRECTORS OF FACTORS THAT COME TO THE BUSINESS MANAGER’S ATTENTION THAT MAY, IN
ITS OPINION, INFLUENCE THE POLICIES OF THE COMPANY.  SUBJECT TO THE SUPERVISION
OF THE BOARD OF DIRECTORS AND CONSISTENT WITH THE PROVISIONS OF THE ARTICLES OF
INCORPORATION, THE BUSINESS MANAGER SHALL USE ITS BEST EFFORTS TO:


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THAT CERTAIN PROPERTY ACQUISITION AGREEMENT BY AND BETWEEN THE COMPANY
AND ACQUISITION CO., OF EVEN DATE HEREWITH, USE COMMERCIALLY REASONABLE EFFORTS
TO IDENTIFY POTENTIAL INVESTMENT OPPORTUNITIES IN REAL ESTATE ASSETS LOCATED IN
THE PRIMARY GEOGRAPHICAL AREA OF INVESTMENT AND CONSISTENT WITH THE COMPANY’S
INVESTMENT OBJECTIVES AND POLICIES; INCLUDING BUT NOT LIMITED TO:


 


(I)                                     LOCATING, ANALYZING AND SELECTING
POTENTIAL INVESTMENTS IN REAL ESTATE ASSETS;


 


(II)                                  STRUCTURING AND NEGOTIATING THE TERMS AND
CONDITIONS OF ACQUISITION AND DISPOSITION TRANSACTIONS;


 


(III)                               ARRANGING FOR FINANCING AND REFINANCING AND
MAKING OTHER CHANGES IN THE ASSET OR CAPITAL STRUCTURE OF THE COMPANY AND
DISPOSING OF AND REINVESTING THE PROCEEDS FROM THE SALE OF, OR OTHERWISE DEAL
WITH THE INVESTMENTS IN, REAL ESTATE ASSETS; AND


 


(IV)                              ENTERING INTO LEASES AND SERVICE CONTRACTS, ON
THE COMPANY’S BEHALF, FOR REAL ESTATE ASSETS AND, TO THE EXTENT NECESSARY,
PERFORMING ALL FUNCTIONS NECESSARY TO MAINTAIN AND ADMINISTER THE COMPANY’S
ASSETS.


 


(B)                                 ASSIST THE BOARD OF DIRECTORS IN EVALUATING
THESE INVESTMENT OPPORTUNITIES;


 


(C)                                  PROVIDE THE BOARD OF DIRECTORS WITH
RESEARCH AND OTHER STATISTICAL DATA AND ANALYSIS IN CONNECTION WITH THE
COMPANY’S ASSETS, OPERATIONS AND INVESTMENT POLICIES;


 


(D)                                 MANAGE THE COMPANY’S DAY-TO-DAY OPERATIONS,
CONSISTENT WITH THE INVESTMENT OBJECTIVES AND POLICIES ESTABLISHED BY THE BOARD
OF DIRECTORS FROM TIME TO TIME;


 


(E)                                  INVESTIGATE, SELECT AND CONDUCT RELATIONS
WITH LENDERS, CONSULTANTS, ACCOUNTANTS, BROKERS, PROPERTY MANAGERS, ATTORNEYS,
UNDERWRITERS, APPRAISERS, INSURERS, CORPORATE FIDUCIARIES, BANKS, BUILDERS AND
DEVELOPERS, SELLERS AND BUYERS OF INVESTMENTS AND PERSONS ACTING IN ANY OTHER
CAPACITY SPECIFIED BY THE COMPANY FROM TIME TO TIME, AND ENTER INTO CONTRACTS IN
THE COMPANY’S NAME WITH, AND RETAINING AND SUPERVISING SERVICES PERFORMED BY,
SUCH PARTIES IN CONNECTION WITH INVESTMENTS THAT HAVE BEEN OR MAY BE ACQUIRED OR
DISPOSED OF BY THE COMPANY;


 


(F)                                    COOPERATE WITH THE PROPERTY MANAGERS IN
CONNECTION WITH PROPERTY MANAGEMENT SERVICES AND OTHER ACTIVITIES RELATING TO
THE COMPANY’S ASSETS, SUBJECT TO THE REQUIREMENT THAT THE BUSINESS MANAGER OR
THE APPLICABLE PROPERTY MANAGER, AS THE CASE

 

7

--------------------------------------------------------------------------------


 


MAY BE, QUALIFIES AS AN “INDEPENDENT CONTRACTOR” AS THAT PHRASE IS USED IN
CONNECTION WITH APPLICABLE LAWS, RULES AND REGULATIONS AFFECTING REITS THAT OWN
REAL PROPERTY;


 


(G)                                 UPON REQUEST OF THE COMPANY, ACT, OR OBTAIN
THE SERVICES OF OTHERS TO ACT, AS ATTORNEY-IN-FACT OR AGENT OF THE COMPANY IN
MAKING, ACQUIRING AND DISPOSING OF INVESTMENTS, DISBURSING AND COLLECTING THE
FUNDS, PAYING THE DEBTS AND FULFILLING THE OBLIGATIONS OF THE COMPANY AND
HANDLING, PROSECUTING AND SETTLING ANY CLAIMS OF THE COMPANY, INCLUDING
FORECLOSING AND OTHERWISE ENFORCING MORTGAGE AND OTHER LIENS AND SECURITY
INTERESTS SECURING INVESTMENTS;


 


(H)                                 ASSIST IN NEGOTIATIONS ON BEHALF OF THE
COMPANY WITH INVESTMENT BANKING FIRMS AND OTHER INSTITUTIONS OR INVESTORS FOR
PUBLIC OR PRIVATE SALES OF SECURITIES OF THE COMPANY OR FOR OTHER FINANCING ON
BEHALF OF THE COMPANY, PROVIDED THAT IN NO EVENT MAY THE BUSINESS MANAGER ACT AS
A BROKER, DEALER, UNDERWRITER OR INVESTMENT ADVISOR OF, OR FOR, THE COMPANY;


 


(I)                                     MAINTAIN, WITH RESPECT TO ANY REAL
PROPERTY AND TO THE EXTENT AVAILABLE, TITLE INSURANCE OR OTHER ASSURANCE OF
TITLE AND CUSTOMARY FIRE, CASUALTY AND PUBLIC LIABILITY INSURANCE;


 


(J)                                     SUPERVISE THE PREPARATION AND FILING AND
DISTRIBUTION OF RETURNS AND REPORTS TO GOVERNMENTAL AGENCIES AND TO INVESTORS
AND ACT ON BEHALF OF THE COMPANY IN CONNECTION WITH INVESTOR RELATIONS;


 


(K)                                  PROVIDE OFFICE SPACE, EQUIPMENT AND
PERSONNEL AS REQUIRED FOR THE PERFORMANCE OF THE FOREGOING SERVICES AS BUSINESS
MANAGER;


 


(L)                                     ADVISE THE BOARD OF DIRECTORS, FROM TIME
TO TIME, OF THE COMPANY’S OPERATING RESULTS AND COORDINATING PREPARATION, WITH
EACH PROPERTY MANAGER, OF AN OPERATING BUDGET INCLUDING ONE, THREE AND FIVE YEAR
PROJECTIONS OF OPERATING RESULTS AND SUCH OTHER REPORTS AS MAY BE APPROPRIATE
FOR EACH REAL ESTATE ASSET;


 


(M)                               PREPARE, ON BEHALF OF THE COMPANY, ALL REPORTS
AND RETURNS REQUIRED BY THE SECURITIES AND EXCHANGE COMMISSION, INTERNAL REVENUE
SERVICE AND OTHER STATE OR FEDERAL GOVERNMENTAL AGENCIES RELATING TO THE COMPANY
AND ITS OPERATIONS;


 


(N)                                 UNDERTAKE AND PERFORM ALL SERVICES OR OTHER
ACTIVITIES NECESSARY AND PROPER TO CARRY OUT THE COMPANY’S INVESTMENT
OBJECTIVES;


 


(O)                                 PROVIDE THE COMPANY WITH ALL NECESSARY CASH
MANAGEMENT SERVICES;


 


(P)                                 MAINTAIN THE COMPANY’S BOOKS AND RECORDS
INCLUDING, BUT NOT LIMITED TO, APPRAISALS OR FAIRNESS OPINIONS OBTAINED IN
CONNECTION WITH ACQUIRING OR DISPOSING REAL ESTATE ASSETS; AND


 


(Q)                                 ENTER INTO ANCILLARY AGREEMENTS WITH THE
SPONSOR AND ITS AFFILIATES TO ARRANGE FOR THE SERVICES AND LICENSES TO BE
PROVIDED BY THE BUSINESS MANAGER HEREUNDER.

 

8

--------------------------------------------------------------------------------


 


3.                                       NO PARTNERSHIP OR JOINT VENTURE. THE
COMPANY AND THE BUSINESS MANAGER ARE NOT, AND SHALL NOT BE DEEMED TO BE,
PARTNERS OR JOINT VENTURERS WITH EACH OTHER.


 


4.                                       REIT QUALIFICATIONS. NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE BUSINESS MANAGER
SHALL REFRAIN FROM TAKING ANY ACTION THAT, IN ITS REASONABLE JUDGMENT OR IN ANY
JUDGMENT OF THE BOARD OF DIRECTORS OF WHICH THE BUSINESS MANAGER HAS WRITTEN
NOTICE, WOULD ADVERSELY AFFECT THE QUALIFICATION OF THE COMPANY AS A REIT UNDER
THE CODE OR THAT WOULD VIOLATE ANY LAW, RULE OR REGULATION OF ANY GOVERNMENTAL
BODY OR AGENCY HAVING JURISDICTION OVER THE COMPANY OR ITS SECURITIES, OR THAT
WOULD OTHERWISE NOT BE PERMITTED BY THE ARTICLES OF INCORPORATION. IF ANY SUCH
ACTION IS ORDERED BY THE BOARD OF DIRECTORS, THE BUSINESS MANAGER SHALL PROMPTLY
NOTIFY THE BOARD OF DIRECTORS THAT, IN THE BUSINESS MANAGER’S JUDGMENT, THE
ACTION WOULD ADVERSELY AFFECT THE COMPANY’S STATUS AS A REIT OR VIOLATE ANY LAW,
RULE OR REGULATION OR THE ARTICLES OF INCORPORATION AND SHALL REFRAIN FROM
TAKING SUCH ACTION PENDING FURTHER CLARIFICATION OR INSTRUCTION FROM THE BOARD
OF DIRECTORS.


 


5.                                       BANK ACCOUNTS. AT THE DIRECTION OF THE
BOARD OF DIRECTORS OR THE OFFICERS OF THE COMPANY, THE BUSINESS MANAGER SHALL
ESTABLISH AND MAINTAIN BANK ACCOUNTS IN THE NAME OF THE COMPANY, AND SHALL
COLLECT AND DEPOSIT INTO AND DISBURSE FROM SUCH ACCOUNTS MONEYS ON BEHALF OF THE
COMPANY, UPON SUCH TERMS AND CONDITIONS AS THE BOARD OF DIRECTORS MAY APPROVE,
PROVIDED THAT NO FUNDS IN ANY SUCH ACCOUNT SHALL BE COMMINGLED WITH FUNDS OF THE
BUSINESS MANAGER. THE BUSINESS MANAGER SHALL, FROM TIME TO TIME, AS THE BOARD OF
DIRECTORS OR THE OFFICERS OF THE COMPANY MAY REQUIRE, RENDER APPROPRIATE
ACCOUNTINGS OF SUCH COLLECTIONS, DEPOSITS AND DISBURSEMENTS TO THE BOARD OF
DIRECTORS AND TO THE COMPANY’S AUDITORS.


 


6.                                       FIDELITY BOND. THE BUSINESS MANAGER
SHALL NOT BE REQUIRED TO OBTAIN OR MAINTAIN A FIDELITY BOND IN CONNECTION WITH
PERFORMING ITS SERVICES HEREUNDER.


 


7.                                       INFORMATION FURNISHED TO THE BUSINESS
MANAGER. THE BOARD OF DIRECTORS WILL KEEP THE BUSINESS MANAGER INFORMED IN
WRITING CONCERNING THE INVESTMENT AND FINANCING POLICIES OF THE COMPANY. THE
BOARD OF DIRECTORS SHALL NOTIFY THE BUSINESS MANAGER PROMPTLY IN WRITING OF THE
BOARD OF DIRECTOR’S INTENTION TO MAKE ANY INVESTMENTS OR TO SELL OR DISPOSE OF
ANY EXISTING INVESTMENTS. THE COMPANY SHALL FURNISH THE BUSINESS MANAGER WITH A
CERTIFIED COPY OF ALL FINANCIAL STATEMENTS, A SIGNED COPY OF EACH REPORT
PREPARED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND SUCH OTHER INFORMATION
WITH REGARD TO ITS AFFAIRS AS THE BUSINESS MANAGER MAY REASONABLY REQUEST.

 

9

--------------------------------------------------------------------------------


 


8.                                       COMPENSATION. SUBJECT TO THE PROVISIONS
OF SECTION 13 HEREOF, FOR SERVICES RENDERED HEREUNDER THE COMPANY SHALL PAY TO
THE BUSINESS MANAGER OR ITS DESIGNEE THE FOLLOWING:


 


(A)                                  A MANAGEMENT FEE OF UP TO ONE PERCENT
(1.0%) OF THE AVERAGE INVESTED ASSETS, PAYABLE QUARTERLY IN AN AMOUNT EQUAL TO
ONE-QUARTER OF ONE PERCENT (0.25%) OF THE AVERAGE INVESTED ASSETS OF THE COMPANY
AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING QUARTER; PROVIDED THAT IN NO
EVENT SHALL THE COMPANY BE OBLIGATED TO PAY A MANAGEMENT FEE UNLESS AND UNTIL
ALL OF ITS STOCKHOLDERS HAVE RECEIVED THE CURRENT RETURN.  THIS FEE TERMINATES
IF THE COMPANY ACQUIRES THE BUSINESS MANAGER.


 


(B)                                 AN ACQUISITION FEE, EQUAL TO TWO AND
ONE-HALF PERCENT (2.5%) OF THE AGGREGATE PURCHASE PRICE PAID UPON ACQUISITION OF
A REAL ESTATE OPERATING COMPANY; PROVIDED, HOWEVER, THAT ACQUISITION FEES SHALL
NOT BE PAID FOR ACQUISITIONS SOLELY OF A FEE INTEREST IN PROPERTY.  THE COMPANY
SHALL PAY ACQUISITION FEES EITHER IN CASH OR BY ISSUING SHARES VALUED PER SHARE
AT THE GREATER OF (I) THE PER SHARE OFFERING PRICE OF COMMON STOCK IN THE
COMPANY’S MOST RECENT PUBLIC OFFERING; (II) IF APPLICABLE, THE PER SHARE PRICE
ASCRIBED TO SHARES USED IN THE COMPANY’S MOST RECENT ACQUISITION OF A REAL
ESTATE OPERATING COMPANY; AND (III) $10.00 PER SHARE.  ANY SHARES ISSUED WILL BE
SUBJECT TO RESTRICTIONS ON TRANSFER.  IF THE ISSUANCE OF SHARES TO PAY AN
ACQUISITION FEE WOULD RESULT IN MORE THAN 9.8% OF THE COMPANY’S COMMON STOCK
BEING HELD BY THE INLAND GROUP, INC., A DELAWARE CORPORATION, AND ITS
AFFILIATES, INCLUDING THE BUSINESS MANAGER, THE BOARD OF DIRECTORS MAY WAIVE THE
OWNERSHIP RESTRICTIONS SET FORTH IN THE ARTICLES OF INCORPORATION TO PERMIT THE
ISSUANCE OF THE ADDITIONAL SHARES AND THE PAYMENT OF THE ACQUISITION FEE IN THAT
INSTANCE.  ANY WAIVER BY THE BOARD OF DIRECTORS SHALL, AS A CONSEQUENCE, REDUCE
THE AGGREGATE NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK THAT MAY BE HELD BY
INDIVIDUALS AND ENTITIES OTHER THAN THE BUSINESS MANAGER.  IF THE BOARD OF
DIRECTORS DOES NOT WAIVE THE OWNERSHIP RESTRICTIONS, THE COMPANY SHALL PAY ANY
EXCESS FEE IN CASH.  THIS FEE TERMINATES IF THE COMPANY ACQUIRES THE BUSINESS
MANAGER.


 


(C)                                  AN INCENTIVE FEE EQUAL TO FIFTEEN PERCENT
(15.0%) OF THE NET SALES PROCEEDS; PROVIDED THAT IN NO EVENT SHALL THE COMPANY
BE OBLIGATED TO PAY AN INCENTIVE FEE UNLESS AND UNTIL ALL OF ITS STOCKHOLDERS
HAVE FIRST RECEIVED A TEN PERCENT (10.0%) CUMULATIVE, NON-COMPOUNDED RETURN ON,
PLUS RETURN OF, THEIR INVESTED CAPITAL.  THIS FEE TERMINATES IF THE COMPANY
ACQUIRES THE BUSINESS MANAGER.


 


9.                                       EXPENSES.


 


(A)                                  IN ADDITION TO THE COMPENSATION PAID TO THE
BUSINESS MANAGER PURSUANT TO SECTION 8 OR SECTION 10 HEREOF, AND SUBJECT TO THE
LIMITS HEREIN, THE COMPANY SHALL REIMBURSE THE BUSINESS MANAGER, THE SPONSOR AND
ITS AFFILIATES FOR ALL EXPENSES PAID OR INCURRED BY THE BUSINESS MANAGER, THE
SPONSOR OR ITS AFFILIATES TO PROVIDE CERTAIN SERVICES AND LICENSES HEREUNDER,
INCLUDING ALL DIRECT EXPENSES AND THE COSTS OF SALARIES AND BENEFITS OF PERSONS
EMPLOYED BY THE BUSINESS MANAGER, THE SPONSOR AND ITS AFFILIATES AND PERFORMING
SERVICES FOR THE COMPANY.

 

10

--------------------------------------------------------------------------------


 


(B)                                 DIRECT EXPENSES THAT THE COMPANY SHALL
REIMBURSE PURSUANT TO SECTION 9(A) HEREOF INCLUDE, BUT ARE NOT LIMITED TO:


 


(I)                                     ANY OFFERING EXPENSES;


 


(II)                                  ACQUISITION EXPENSES INCURRED IN
CONNECTION WITH SELECTING AND ACQUIRING REAL ESTATE ASSETS;


 


(III)                               THE ACTUAL COST OF GOODS AND SERVICES
PURCHASED FOR AND USED BY THE COMPANY AND OBTAINED FROM ENTITIES NOT AFFILIATED
WITH THE BUSINESS MANAGER;


 


(IV)                              INTEREST AND OTHER COSTS FOR BORROWED MONEY,
INCLUDING POINTS AND OTHER SIMILAR FEES;


 


(V)                                 TAXES AND ASSESSMENTS ON INCOME OR REAL
PROPERTY AND TAXES;


 


(VI)                              PREMIUMS AND OTHER ASSOCIATED FEES FOR
INSURANCE POLICIES INCLUDING DIRECTOR AND OFFICER LIABILITY INSURANCE;


 


(VII)                           EXPENSES OF MANAGING AND OPERATING REAL ESTATE
ASSETS OWNED BY THE COMPANY, WHETHER PAYABLE TO AN AFFILIATE OF THE COMPANY OR A
NON-AFFILIATED PERSON;


 


(VIII)                        ALL FEES AND EXPENSES PAID TO MEMBERS OF THE BOARD
OF DIRECTORS AND THE FEES AND COSTS OF ANY MEETINGS OF THE BOARD OF DIRECTORS OR
STOCKHOLDERS;


 


(IX)                                EXPENSES ASSOCIATED WITH LISTING OR WITH
ISSUING SHARES AND SECURITIES, INCLUDING SELLING COMMISSIONS, ADVERTISING
EXPENSES, TAXES, LEGAL AND ACCOUNTING FEES, LISTING AND REGISTRATION FEES AND
OTHER ORGANIZATION EXPENSES AND OFFERING EXPENSES EXCEPT FOR SELLING COMMISSIONS
OR OTHER FEES AND EXPENSES PAID BY THE DEALER MANAGER TO ANY SOLICITING DEALER
(AS THOSE TERMS ARE DEFINED IN THE DEALER MANAGER AGREEMENT) PURSUANT TO THAT
CERTAIN DEALER MANAGER AGREEMENT DATED AUGUST 31, 2005 BY AND BETWEEN THE
COMPANY AND INLAND SECURITIES CORPORATION;


 


(X)                                   EXPENSES ASSOCIATED WITH DIVIDENDS OR
DISTRIBUTIONS PAID IN CASH OR OTHERWISE MADE OR CAUSED TO BE MADE BY THE COMPANY
TO STOCKHOLDERS;


 


(XI)                                EXPENSES OF ORGANIZING THE COMPANY AND
FILING, REVISING, AMENDING, CONVERTING OR MODIFYING THE ARTICLES OF
INCORPORATION OR THE BYLAWS;


 


(XII)                             ALL EXPENSES ASSOCIATED WITH STOCKHOLDER
COMMUNICATIONS INCLUDING THE COST OF PREPARING, PRINTING AND MAILING ANNUAL
REPORTS, PROXY STATEMENTS AND OTHER REPORTS REQUIRED BY GOVERNMENTAL ENTITIES;


 


(XIII)                          ADMINISTRATIVE SERVICE EXPENSES INCLUDING
PERSONNEL COSTS; PROVIDED, HOWEVER, THAT NO REIMBURSEMENT SHALL BE MADE FOR
COSTS OF PERSONNEL TO

 

11

--------------------------------------------------------------------------------


 


THE EXTENT THAT SUCH PERSONNEL PERFORM SERVICES IN TRANSACTIONS FOR WHICH THE
BUSINESS MANAGER RECEIVES A SEPARATE FEE;


 


(XIV)                         AUDIT, ACCOUNTING AND LEGAL FEES PAID TO THIRD
PARTIES;


 


(XV)                            TRANSFER AGENT AND REGISTRAR’S FEES AND CHARGES
PAID TO THIRD PARTIES; AND


 


(XVI)                         EXPENSES RELATING TO ANY OFFICES OR OFFICE
FACILITIES MAINTAINED SOLELY FOR THE BENEFIT OF THE COMPANY THAT ARE SEPARATE
AND DISTINCT FROM THE COMPANY’S EXECUTIVE OFFICES.


 


(C)                                  THE COMPANY SHALL ALSO REIMBURSE THE
BUSINESS MANAGER, THE SPONSOR AND ITS AFFILIATES PURSUANT TO SECTION 9(A) HEREOF
FOR THE SALARIES AND BENEFITS OF PERSONS EMPLOYED BY THE BUSINESS MANAGER, THE
SPONSOR OR ITS AFFILIATES AND PERFORMING SERVICES FOR THE COMPANY.


 


(I)                                     IN THE CASE OF THE SPONSOR, WHOSE
EMPLOYEES ALSO PROVIDE SERVICES FOR OTHER ENTITIES SPONSORED BY, OR AFFILIATED
WITH, THE SPONSOR, THE COMPANY SHALL REIMBURSE ONLY A PRO RATA PORTION OF THE
SALARY AND BENEFITS OF THESE PERSONS BASED ON THE AMOUNT OF TIME SPENT BY THAT
PERSON ON MATTERS FOR THE COMPANY COMPARED TO THE TIME SPENT BY THAT SAME PERSON
ON ALL MATTERS INCLUDING THE COMPANY’S MATTERS.


 


(II)                                  EXCEPT AS OTHERWISE AGREED IN WRITING BY
THE COMPANY OR THE BUSINESS MANAGER, THE COMPANY SHALL ALSO REIMBURSE AFFILIATES
OF THE SPONSOR FOR THE SALARIES AND BENEFITS OF PERSONS EMPLOYED BY THESE
AFFILIATES.  THE SALARY AND BENEFIT COSTS FOR EACH AFFILIATE SHALL BE DETERMINED
BY MULTIPLYING (A) THE NUMBER OF HOURS SPENT BY ALL EMPLOYEES OF THE AFFILIATE
IN PROVIDING SERVICES FOR THE COMPANY BY (B) THAT AFFILIATE’S “HOURLY BILLING
RATE.”  FOR THESE PURPOSES, THE “HOURLY BILLING RATE” WILL APPROXIMATE THE
HOURLY COST TO THE AFFILIATE TO PROVIDE SERVICES TO THE COMPANY BASED ON:


 

(1)                                  THE AVERAGE AMOUNT OF ALL SALARIES AND
BONUSES PAID TO THE EMPLOYEES OF THE AFFILIATE; AND

 

(2)                                  AN ALLOCATION FOR OVERHEAD INCLUDING
EMPLOYEE BENEFITS, RENT, MATERIALS, FEES, TAXES, AND OTHER OPERATING EXPENSES
INCURRED BY THE AFFILIATE IN OPERATING ITS BUSINESS EXCEPT FOR DIRECT EXPENSES
REIMBURSED BY THE COMPANY PURSUANT TO SECTION 9(B) HEREOF.

 


(D)                                 THE BUSINESS MANAGER SHALL PREPARE A
STATEMENT DOCUMENTING THE EXPENSES PAID OR INCURRED BY THE BUSINESS MANAGER, THE
SPONSOR AND ITS AFFILIATES FOR THE COMPANY ON A QUARTERLY BASIS.  THE COMPANY
SHALL REIMBURSE THE BUSINESS MANAGER, THE SPONSOR AND ITS AFFILIATES FOR THESE
EXPENSES WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH CALENDAR QUARTER.

 

12

--------------------------------------------------------------------------------


 


(E)                                  THE BUSINESS MANAGER SHALL DIRECT ITS
EMPLOYEES, AND SHALL CAUSE THE SPONSOR AND ITS AFFILIATES TO DIRECT THEIR
EMPLOYEES, WHO PERFORM SERVICES FOR THE COMPANY TO KEEP TIME SHEETS OR OTHER
APPROPRIATE BILLING RECORDS AND RECEIPTS IN CONNECTION WITH ANY REIMBURSEMENT OF
EXPENSES MADE BY THE COMPANY PURSUANT TO THIS SECTION 9.  ALL TIME SHEETS OR
OTHER APPROPRIATE BILLING RECORDS OR RECEIPTS SHALL BE MADE AVAILABLE TO THE
COMPANY UPON REASONABLE REQUEST TO THE BUSINESS MANAGER.


 


10.                                 COMPENSATION FOR ADDITIONAL SERVICES,
CERTAIN LIMITATIONS.


 


(A)                                  THE COMPANY AND THE BUSINESS MANAGER WILL
SEPARATELY NEGOTIATE AND AGREE ON THE FEES FOR ANY ADDITIONAL SERVICES THAT THE
COMPANY ASKS THE BUSINESS MANAGER OR ITS AFFILIATES TO RENDER IN ADDITION TO
THOSE SET FORTH IN SECTION 2 HEREOF.  ANY ADDITIONAL FEES OR REIMBURSEMENTS TO
BE PAID BY THE COMPANY IN CONNECTION WITH THE ADDITIONAL SERVICES MUST BE FAIR
AND REASONABLE AND SHALL BE APPROVED BY A MAJORITY OF THE BOARD OF DIRECTORS,
INCLUDING A MAJORITY OF THE INDEPENDENT DIRECTORS.


 


(B)                                 IN EXTRAORDINARY CIRCUMSTANCES FULLY
JUSTIFIED TO THE OFFICIAL OR AGENCY ADMINISTERING THE APPROPRIATE STATE
SECURITIES LAWS, THE BUSINESS MANAGER AND ITS AFFILIATES MAY PROVIDE OTHER GOODS
AND SERVICES TO THE COMPANY IF ALL OF THE FOLLOWING CRITERIA ARE MET:


 


(I)                                     THE GOODS OR SERVICES MUST BE NECESSARY
TO THE PRUDENT OPERATION OF THE COMPANY;


 


(II)                                  THE COMPENSATION, PRICE OR FEE MUST BE
EQUAL TO THE LESSER OF NINETY PERCENT (90.0%) OF THE COMPENSATION, PRICE OR FEE
THE COMPANY WOULD BE REQUIRED TO PAY TO INDEPENDENT, NON-AFFILIATED THIRD
PARTIES WHO ARE RENDERING COMPARABLE SERVICES OR SELLING OR LEASING COMPARABLE
GOODS ON COMPETITIVE TERMS IN THE SAME GEOGRAPHIC LOCATION, OR NINETY PERCENT
(90.0%) OF THE COMPENSATION, PRICE OR FEE CHARGED BY THE BUSINESS MANAGER OR ITS
AFFILIATES FOR RENDERING COMPARABLE SERVICES OR SELLING OR LEASING COMPARABLE
GOODS ON COMPETITIVE TERMS; AND


 


(III)                               IF AT LEAST NINETY-FIVE PERCENT (95.0%) OF
GROSS REVENUES ATTRIBUTABLE TO THE BUSINESS OF RENDERING SUCH SERVICES OR
SELLING OR LEASING SUCH GOODS ARE DERIVED FROM PERSONS OTHER THAN AFFILIATES,
THE COMPENSATION, PRICE OR FEE CHARGED BY AN UNAFFILIATED PERSON WHO IS
RENDERING COMPARABLE SERVICES OR SELLING OR LEASING COMPARABLE GOODS MUST BE ON
COMPETITIVE TERMS IN THE SAME GEOGRAPHIC LOCATION. EXTRAORDINARY CIRCUMSTANCES
SHALL BE PRESUMED TO EXIST ONLY WHEN THERE IS AN EMERGENCY SITUATION REQUIRING
IMMEDIATE ACTION BY THE BUSINESS MANAGER OR ITS AFFILIATES AND THE GOODS OR
SERVICES ARE NOT IMMEDIATELY AVAILABLE FROM UNAFFILIATED PARTIES. SERVICES THAT
MAY BE PERFORMED IN EXTRAORDINARY CIRCUMSTANCES INCLUDE EMERGENCY MAINTENANCE OF
COMPANY PROPERTIES, JANITORIAL AND OTHER RELATED SERVICES DUE TO STRIKES OR
LOCKOUTS, EMERGENCY TENANT EVICTIONS AND REPAIR SERVICES THAT REQUIRE IMMEDIATE
ACTION, AS WELL AS OPERATING AND RELEASING PROPERTIES WITH RESPECT TO WHICH THE
LEASES ARE IN DEFAULT OR HAVE BEEN TERMINATED.

 

13

--------------------------------------------------------------------------------


 


(C)                                  PERMITTED REIMBURSEMENTS SHALL INCLUDE
SALARIES AND RELATED SALARY EXPENSES FOR NONSUPERVISORY SERVICES THAT COULD BE
PERFORMED DIRECTLY FOR THE COMPANY BY INDEPENDENT, NON-AFFILIATED THIRD PARTIES
SUCH AS LEGAL, ACCOUNTING, TRANSFER AGENT, DATA PROCESSING AND DUPLICATION. THE
BUSINESS MANAGER BELIEVES THAT THE EMPLOYEES OF THE BUSINESS MANAGER, THE
SPONSOR AND ITS AFFILIATES WHO MAY PERFORM SERVICES FOR THE COMPANY FOR WHICH
REIMBURSEMENT IS ALLOWED, WILL HAVE THE EXPERIENCE AND EDUCATIONAL BACKGROUND,
IN THEIR RESPECTIVE FIELDS OF EXPERTISE, APPROPRIATE FOR THE PERFORMANCE OF ANY
SUCH SERVICES.


 


11.                                 STATEMENTS.  THE BUSINESS MANAGER SHALL
FURNISH TO THE COMPANY, NOT LATER THAN THE TENTH (10TH) DAY OF EACH CALENDAR
QUARTER, BEGINNING WITH THE SECOND CALENDAR QUARTER OF THE TERM OF THIS
AGREEMENT, A STATEMENT COMPUTING ANY MANAGEMENT FEE, ACQUISITION FEE OR
INCENTIVE FEE PAYABLE HEREUNDER. THE BUSINESS MANAGER SHALL ALSO FURNISH TO THE
COMPANY, NOT LATER THAN THE THIRTIETH (30TH) DAY FOLLOWING THE END OF EACH
FISCAL YEAR, A STATEMENT COMPUTING THE FEES PAYABLE TO THE BUSINESS MANAGER, THE
SPONSOR OR ITS AFFILIATES FOR THE JUST COMPLETED FISCAL YEAR; PROVIDED THAT ANY
COMPENSATION PAYABLE HEREUNDER SHALL BE SUBJECT TO ADJUSTMENTS IN ACCORDANCE
WITH, AND UPON COMPLETION OF, THE ANNUAL AUDIT OF THE COMPANY’S FINANCIAL
STATEMENTS.


 


12.                                 BUSINESS COMBINATION.


 


(A)                                  BUSINESS COMBINATIONS.  THE COMPANY SHALL
CONSIDER BECOMING A SELF-ADMINISTERED REIT ONCE THE COMPANY’S ASSETS AND INCOME
ARE, IN THE VIEW OF THE BOARD OF DIRECTORS, OF SUFFICIENT SIZE SUCH THAT
INTERNALIZING THE MANAGEMENT FUNCTIONS PERFORMED BY THE BUSINESS MANAGER AND THE
PROPERTY MANAGERS IS IN THE BEST INTERESTS OF THE STOCKHOLDERS.


 


IF THE BOARD OF DIRECTORS SHOULD MAKE THIS DETERMINATION IN THE FUTURE, THE
COMPANY SHALL PAY ONE-HALF OF THE COSTS, AND THE BUSINESS MANAGER AND THE
PROPERTY MANAGERS SHALL PAY THE OTHER HALF, OF AN INVESTMENT BANKING FIRM.  THIS
FIRM SHALL JOINTLY ADVISE THE COMPANY AND THE SPONSOR ON THE VALUE OF THE
BUSINESS MANAGER AND THE PROPERTY MANAGERS.  AFTER THE INVESTMENT BANKING FIRM
COMPLETES ITS ANALYSES, THE COMPANY SHALL REQUIRE IT TO PREPARE A WRITTEN REPORT
AND MAKE A FORMAL PRESENTATION TO THE BOARD OF DIRECTORS.


 


FOLLOWING THE PRESENTATION BY THE INVESTMENT BANKING FIRM, THE BOARD OF
DIRECTORS SHALL FORM A SPECIAL COMMITTEE COMPRISED ENTIRELY OF INDEPENDENT
DIRECTORS TO CONSIDER A POSSIBLE BUSINESS COMBINATION WITH THE BUSINESS MANAGER
AND THE PROPERTY MANAGERS.  THE BOARD OF DIRECTORS SHALL, SUBJECT TO APPLICABLE
LAW, DELEGATE ALL OF ITS DECISION-MAKING POWER AND AUTHORITY TO THE SPECIAL
COMMITTEE WITH RESPECT TO THESE MATTERS.  THE SPECIAL COMMITTEE ALSO SHALL BE
AUTHORIZED TO RETAIN ITS OWN FINANCIAL ADVISORS AND LEGAL COUNSEL TO, AMONG
OTHER THINGS, NEGOTIATE WITH REPRESENTATIVES OF THE BUSINESS MANAGER AND THE
PROPERTY MANAGERS REGARDING A POSSIBLE BUSINESS COMBINATION.


 


(B)                                 CONDITIONS TO COMPLETION OF BUSINESS
COMBINATION.  BEFORE THE COMPANY MAY COMPLETE ANY BUSINESS COMBINATION WITH
EITHER THE BUSINESS MANAGER OR ANY

 

14

--------------------------------------------------------------------------------


 


PROPERTY MANAGER IN ACCORDANCE WITH THIS SECTION 12, THE FOLLOWING TWO
CONDITIONS SHALL BE SATISFIED:


 


(I)                                     THE SPECIAL COMMITTEE FORMED IN
ACCORDANCE WITH SECTION 12(A) HEREOF RECEIVES AN OPINION FROM A RECOGNIZED
INVESTMENT BANKING FIRM, SEPARATE AND DISTINCT FROM THE FIRM JOINTLY RETAINED TO
PROVIDE A VALUATION ANALYSIS IN ACCORDANCE WITH SECTION 12(A) HEREOF, CONCLUDING
THAT THE CONSIDERATION TO BE PAID TO ACQUIRE THE BUSINESS MANAGER OR THE
PROPERTY MANAGER, AS THE CASE MAY BE, IS FAIR TO THE STOCKHOLDERS FROM A
FINANCIAL POINT OF VIEW; AND


 


(II)                                  THE HOLDERS OF A MAJORITY OF THE VOTES
CAST AT A MEETING OF THE STOCKHOLDERS CALLED FOR SUCH PURPOSE (IF A QUORUM IS
PRESENT AT THE MEETING) APPROVES THE ACQUISITION; PROVIDED THAT, FOR THESE
PURPOSES ONLY, ANY SHARES HELD BY THE INLAND GROUP, INC., THE SPONSOR OR ANY OF
THEIR AFFILIATES WILL BE COUNTED FOR PURPOSES OF DETERMINING THE PRESENCE OF
QUORUM BUT WILL NOT, HOWEVER, INITIALLY CONSTITUTE A VOTE CAST FOR PURPOSES OF
DETERMINING THE NUMBER OF VOTES NECESSARY TO APPROVE THE ACQUISITION.  IF THE
PROPOSAL RECEIVES THE NECESSARY VOTES TO APPROVE THE ACQUISITION, ALL SHARES
HELD BY THE INLAND GROUP, INC., THE SPONSOR OR ANY OF THEIR AFFILIATES MAY THEN
BE VOTED IN FAVOR OF THE TRANSACTION.


 


13.                                 REIMBURSEMENT BY BUSINESS MANAGER. THE
BUSINESS MANAGER SHALL BE OBLIGATED TO REIMBURSE THE COMPANY IN THE FOLLOWING
CIRCUMSTANCES:


 


(A)                                  ON OR BEFORE THE FIFTEENTH (15TH) DAY AFTER
THE COMPLETION OF THE ANNUAL AUDIT OF THE COMPANY’S FINANCIAL STATEMENTS FOR
EACH FISCAL YEAR, THE BUSINESS MANAGER SHALL REIMBURSE THE COMPANY FOR THE
AMOUNTS, IF ANY BY WHICH THE TOTAL OPERATING EXPENSES (INCLUDING THE MANAGEMENT
FEE AND OTHER FEES PAYABLE HEREUNDER) OF THE COMPANY FOR THE FISCAL YEAR JUST
ENDED EXCEEDED THE GREATER OF:


 


(I)                                     TWO PERCENT (2.0%) OF THE TOTAL OF THE
AVERAGE INVESTED ASSETS FOR THE JUST ENDED FISCAL YEAR; OR


 


(II)                                  TWENTY-FIVE PERCENT (25.0%) OF THE NET
INCOME FOR THE JUST ENDED FISCAL YEAR;


 

provided, however, that the Business Manager may satisfy any obligation under
this Section 13(a) by reducing the amount to be paid the Business Manager under
Section 8 or Section 10 hereunder until the Business Manager has satisfied its
obligations under this Section 13(a); provided, further, that the Board of
Directors, including a majority of the Independent Directors of the Company, may
reduce the amount due under this Section 13(a) upon a finding that the increased
expenses were caused by unusual or nonrecurring factors.

 


(B)                                 IF THE AGGREGATE OF ALL ORGANIZATION
EXPENSES EXCEEDS FIFTEEN PERCENT (15.0%) OF THE GROSS OFFERING PROCEEDS OR THE
AGGREGATE OF ALL OFFERING EXPENSES (EXCLUDING ANY SELLING COMMISSIONS, THE
MARKETING CONTRIBUTION AND THE DUE DILIGENCE EXPENSE ALLOWANCE) EXCEED FOUR AND
ONE-HALF PERCENT (4.5%) OF THE GROSS OFFERING PROCEEDS, THE BUSINESS MANAGER OR
ITS AFFILIATES SHALL REIMBURSE THE COMPANY FOR, OR PAY

 

15

--------------------------------------------------------------------------------


 


DIRECTLY, ANY EXCESS ORGANIZATION EXPENSES OR OFFERING EXPENSES INCURRED BY THE
COMPANY ABOVE THE GREATER OF THESE LIMITS.


 


14.                                 OTHER ACTIVITIES OF THE BUSINESS MANAGER.
 NOTHING CONTAINED HEREIN SHALL PREVENT THE BUSINESS MANAGER OR AN AFFILIATE OF
THE BUSINESS MANAGER FROM ENGAGING IN ANY OTHER BUSINESS OR ACTIVITY INCLUDING
RENDERING SERVICES OR ADVISING ON REAL ESTATE INVESTMENT OPPORTUNITIES TO ANY
OTHER PERSON OR ENTITY.  DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF THE
BUSINESS MANAGER OR OF AFFILIATES OF THE BUSINESS MANAGER MAY SERVE AS
DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES OR AGENTS OF THE COMPANY, BUT SHALL
RECEIVE NO COMPENSATION (OTHER THAN REIMBURSEMENT FOR EXPENSES) FROM THE COMPANY
FOR THIS SERVICE.


 


15.                                 TERM; TERMINATION OF AGREEMENT. THIS
AGREEMENT SHALL HAVE AN INITIAL TERM OF ONE YEAR AND, THEREAFTER, WILL CONTINUE
IN FORCE FOR SUCCESSIVE ONE YEAR RENEWALS WITH THE MUTUAL CONSENT OF THE PARTIES
INCLUDING AN AFFIRMATIVE VOTE OF A MAJORITY OF THE INDEPENDENT DIRECTORS. EACH
EXTENSION SHALL BE EXECUTED IN WRITING BY BOTH PARTIES HERETO PRIOR TO THE
EXPIRATION OF THIS AGREEMENT OR OF ANY EXTENSION THEREOF.


 

Notwithstanding any other provision of the Agreement to the contrary, this
Agreement may be terminated at the mutual consent of the parties.  The Company
may terminate this Agreement without cause or penalty upon a vote of a majority
of the Independent Directors by providing no less than sixty (60) days’ written
notice to the Business Manager. In the event of the termination of the
Agreement, the Business Manager will cooperate with the Company and take all
reasonable steps requested to assist the Board of Directors in making an orderly
transition of the functions performed hereunder by the Business Manager.

 

This Agreement shall also terminate upon the closing of a business combination
between the Company and the Business Manager as described in Section 12 or as
otherwise provided in Section 17 hereof.

 

If this Agreement is terminated pursuant to this Section 15, the parties shall
have no liability or obligation to each other including any obligations imposed
by Section 2(a) hereof, except as provided in Section 18.

 


16.                                 ASSIGNMENTS. THE BUSINESS MANAGER MAY NOT
ASSIGN THIS AGREEMENT EXCEPT TO A SUCCESSOR ORGANIZATION THAT ACQUIRES
SUBSTANTIALLY ALL OF ITS PROPERTY AND CARRIES ON THE AFFAIRS OF THE BUSINESS
MANAGER; PROVIDED THAT FOLLOWING THE ASSIGNMENT, THE PERSONS WHO CONTROLLED THE
OPERATIONS OF THE BUSINESS MANAGER IMMEDIATELY PRIOR THERETO, CONTROL THE
OPERATIONS OF THE SUCCESSOR ORGANIZATION, INCLUDING THE PERFORMANCE OF DUTIES
UNDER THIS AGREEMENT; HOWEVER, IF AT ANY TIME SUBSEQUENT TO THE ASSIGNMENT SUCH
PERSONS CEASE TO CONTROL THE OPERATIONS OF THE SUCCESSOR ORGANIZATION, THE
COMPANY MAY THEREUPON TERMINATE THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE
ASSIGNABLE BY THE COMPANY WITHOUT THE CONSENT OF THE BUSINESS MANAGER, EXCEPT TO
A CORPORATION, TRUST OR OTHER ORGANIZATION THAT IS A SUCCESSOR TO THE COMPANY.
 ANY ASSIGNMENT OF THIS AGREEMENT SHALL BIND THE ASSIGNEE HEREUNDER IN THE SAME
MANNER AS THE ASSIGNOR IS BOUND HEREUNDER.

 

16

--------------------------------------------------------------------------------


 


17.                                 DEFAULT, BANKRUPTCY, ETC. AT THE SOLE OPTION
OF THE COMPANY, THIS AGREEMENT SHALL BE TERMINATED IMMEDIATELY UPON WRITTEN
NOTICE OF TERMINATION FROM THE BOARD OF DIRECTORS TO THE BUSINESS MANAGER IF ANY
OF THE FOLLOWING EVENTS OCCURS:


 


(A)                                  THE BUSINESS MANAGER VIOLATES ANY
PROVISIONS OF THIS AGREEMENT AND AFTER NOTICE OF SUCH VIOLATION SHALL NOT CURE
SUCH DEFAULT WITHIN THIRTY (30) DAYS; OR


 


(B)                                 A COURT OF COMPETENT JURISDICTION ENTERS A
DECREE OR ORDER FOR RELIEF IN RESPECT OF THE BUSINESS MANAGER IN ANY INVOLUNTARY
CASE UNDER THE APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, OR APPOINTS A RECEIVER LIQUIDATOR, ASSIGNEE, CUSTODIAN,
TRUSTEE, SEQUESTRATOR (OR SIMILAR OFFICIAL) OF THE BUSINESS MANAGER OR FOR ANY
SUBSTANTIAL PART OF ITS PROPERTY OR ORDERS THE WINDING UP OR LIQUIDATION OF THE
BUSINESS MANAGER’S AFFAIRS; OR


 


(C)                                  THE BUSINESS MANAGER COMMENCES A VOLUNTARY
CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, OR CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF IN AN
INVOLUNTARY CASE UNDER ANY SUCH LAW, OR CONSENTS TO THE APPOINTMENT OF OR TAKING
POSSESSION BY A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR
(OR SIMILAR OFFICIAL) OF THE BUSINESS MANAGER OR FOR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR MAKES ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR FAILS
GENERALLY TO PAY ITS DEBTS, AS THEY BECOME DUE.


 

The Business Manager agrees that if any of the events specified in subsections
(b) and (c) of this Section 17 occur, it will give written notice thereof to the
Company within seven (7) days after the occurrence of such event.

 


18.                                 ACTION UPON TERMINATION. THE BUSINESS
MANAGER SHALL NOT BE ENTITLED TO COMPENSATION AFTER THE DATE OF TERMINATION OF
THIS AGREEMENT FOR FURTHER SERVICES HEREUNDER, BUT SHALL BE PAID ALL
COMPENSATION ACCRUING TO THE DATE OF TERMINATION. UPON TERMINATION OF THIS
AGREEMENT, THE BUSINESS MANAGER SHALL:


 


(A)                                  PAY OVER TO THE COMPANY ALL MONEYS
COLLECTED AND HELD FOR THE ACCOUNT OF THE COMPANY PURSUANT TO THIS AGREEMENT,
AFTER DEDUCTING ANY ACCRUED COMPENSATION AND REIMBURSEMENT FOR EXPENSES TO WHICH
THE BUSINESS MANAGER IS ENTITLED;


 


(B)                                 DELIVER TO THE BOARD OF DIRECTORS A FULL
ACCOUNTING, INCLUDING A STATEMENT SHOWING ALL PAYMENTS COLLECTED BY THE BUSINESS
MANAGER AND A STATEMENT OF ALL MONEY HELD BY THE BUSINESS MANAGER, COVERING THE
PERIOD FOLLOWING THE DATE OF THE LAST ACCOUNTING FURNISHED TO THE BOARD OF
DIRECTORS;


 


(C)                                  DELIVER TO THE BOARD OF DIRECTORS ALL
PROPERTY AND DOCUMENTS OF THE COMPANY THEN IN THE CUSTODY OF THE BUSINESS
MANAGER; AND


 


(D)                                 COOPERATE WITH THE COMPANY AND TAKE ALL
REASONABLE STEPS REQUESTED BY THE COMPANY TO ASSIST THE BOARD OF DIRECTORS IN
MAKING AN ORDERLY TRANSITION OF THE FUNCTIONS PERFORMED BY THE BUSINESS MANAGER.

 

17

--------------------------------------------------------------------------------


 


19.                                 TRADENAME AND MARKS.  CONCURRENT WITH
EXECUTING THIS AGREEMENT, THE COMPANY WILL ENTER INTO AN AGREEMENT GRANTING THE
COMPANY THE RIGHT, SUBJECT TO THE TERMS AND CONDITIONS OF LICENSE AGREEMENT, TO
USE THE “INLAND” NAME AND MARKS.


 


20.                                 AMENDMENTS. THIS AGREEMENT SHALL NOT BE
AMENDED, CHANGED, MODIFIED, TERMINATED OR DISCHARGED IN WHOLE OR IN PART EXCEPT
BY AN INSTRUMENT IN WRITING SIGNED BY BOTH PARTIES HERETO, OR THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS, OR OTHERWISE PROVIDED HEREIN.


 


21.                                 SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL
BIND ANY SUCCESSORS OR ASSIGNS OF THE PARTIES HERETO AS HEREIN PROVIDED.


 


22.                                 GOVERNING LAW. THE PROVISIONS OF THIS
AGREEMENT SHALL BE GOVERNED, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES.


 


23.                                 LIABILITY AND INDEMNIFICATION.


 


(A)                                  THE COMPANY SHALL INDEMNIFY THE BUSINESS
MANAGER AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (INDIVIDUALLY AN
“INDEMNITEE”, COLLECTIVELY THE “INDEMNITEES”) TO THE SAME EXTENT AS THE COMPANY
MAY INDEMNIFY ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS UNDER ITS ARTICLES
OF INCORPORATION AND BYLAWS SO LONG AS:


 


(I)                                     THE INDEMNITEE HAS DETERMINED, IN GOOD
FAITH, THAT THE COURSE OF CONDUCT THAT CAUSED THE LOSS, LIABILITY OR EXPENSE WAS
IN THE BEST INTERESTS OF THE COMPANY;


 


(II)                                  THE INDEMNITEE WAS ACTING ON BEHALF OF, OR
PERFORMING SERVICES FOR, THE COMPANY;


 


(III)                               THE LIABILITY OR LOSS WAS NOT THE RESULT OF
NEGLIGENCE OR MISCONDUCT ON THE PART OF THE INDEMNITEE; AND


 


(IV)                              ANY AMOUNTS PAYABLE TO THE INDEMNITEE ARE PAID
ONLY OUT OF THE COMPANY’S NET ASSETS AND NOT FROM ANY PERSONAL ASSETS OF ANY
STOCKHOLDER.


 


(B)                                 THE COMPANY SHALL NOT INDEMNIFY ANY PERSON
OR ENTITY FOR LOSSES, LIABILITIES OR EXPENSES ARISING FROM, OR OUT OF, AN
ALLEGED VIOLATION OF FEDERAL OR STATE SECURITIES LAWS BY ANY PARTY SEEKING
INDEMNITY UNLESS ONE OR MORE OF THE FOLLOWING CONDITIONS ARE MET:


 


(I)                                     THERE HAS BEEN A SUCCESSFUL ADJUDICATION
ON THE MERITS OF EACH COUNT INVOLVING ALLEGED SECURITIES LAW VIOLATIONS AS TO
THE PARTICULAR PERSON OR ENTITY;


 


(II)                                  THE CLAIMS HAVE BEEN DISMISSED WITH
PREJUDICE ON THE MERITS BY A COURT OF COMPETENT JURISDICTION AS TO THE
PARTICULAR PERSON OR ENTITY; OR

 

18

--------------------------------------------------------------------------------


 


(III)                               A COURT OF COMPETENT JURISDICTION APPROVES A
SETTLEMENT OF THE CLAIMS AND FINDS THAT INDEMNIFICATION OF THE SETTLEMENT AND
RELATED COSTS SHOULD BE MADE AND THE COURT CONSIDERING THE REQUEST HAS BEEN
ADVISED OF THE POSITION OF THE SECURITIES AND EXCHANGE COMMISSION AND THE
PUBLISHED OPINIONS OF ANY STATE SECURITIES REGULATORY AUTHORITY IN WHICH
SECURITIES OF THE COMPANY WERE OFFERED AND SOLD WITH RESPECT TO THE AVAILABILITY
OR PROPRIETY OF INDEMNIFICATION FOR SECURITIES LAW VIOLATIONS.


 


(C)                                  THE COMPANY SHALL ADVANCE AMOUNTS TO
PERSONS ENTITLED TO INDEMNIFICATION HEREUNDER FOR LEGAL AND OTHER EXPENSES AND
COSTS INCURRED AS A RESULT OF ANY LEGAL ACTION FOR WHICH INDEMNIFICATION IS
BEING SOUGHT ONLY IF ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED:


 


(I)                                     THE LEGAL ACTION RELATES TO ACTS OR
OMISSIONS WITH RESPECT TO THE PERFORMANCE OF DUTIES OR SERVICES BY THE
INDEMNITEE FOR OR ON BEHALF OF THE COMPANY;


 


(II)                                  THE LEGAL ACTION IS INITIATED BY A THIRD
PARTY AND A COURT OF COMPETENT JURISDICTION SPECIFICALLY APPROVES THE ADVANCE;
AND


 


(III)                               THE INDEMNITEE RECEIVING THE ADVANCES
UNDERTAKES TO REPAY ANY MONIES ADVANCED BY THE COMPANY, TOGETHER WITH THE
APPLICABLE LEGAL RATE OF INTEREST THEREON, IN ANY CASE(S) IN WHICH A COURT OF
COMPETENT JURISDICTION FINDS THAT THE PARTY IS NOT ENTITLED TO BE INDEMNIFIED.


 


24.                                 NOTICES. ANY NOTICE, REPORT OR OTHER
COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING
UNLESS SOME OTHER METHOD OF GIVING SUCH NOTICE, REPORT OR OTHER COMMUNICATION IS
ACCEPTED BY THE PARTY TO WHOM IT IS GIVEN AND SHALL BE GIVEN BY BEING DELIVERED
AT THE FOLLOWING ADDRESSES OF THE PARTIES HERETO:

 

If to the Company:

Inland American Real Estate Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, IL 60523

 

Attention:

Ms. Roberta S. Matlin

 

Telephone:

(630) 218-8000

 

Facsimile:

(630) 218-4955

 

 

If to the Business Manager:

Inland American Business Manager & Advisor Inc.

 

2901 Butterfield Road

 

Oak Brook, IL 60523

 

Attention:

Ms. Brenda Gujral

 

Telephone:

(630) 218-8000

 

Facsimile:

(630) 218-4955

 

Either party may at any time give notice in writing to the other party of a
change of its address for the purpose of this Section 24.

 

19

--------------------------------------------------------------------------------


 


25.                                 CONFLICTS OF INTEREST AND FIDUCIARY DUTIES
TO THE COMPANY AND TO THE COMPANY’S STOCKHOLDERS. THE COMPANY AND THE BUSINESS
MANAGER RECOGNIZE THAT THEIR RELATIONSHIP IS SUBJECT TO VARIOUS CONFLICTS OF
INTEREST SUCH AS SET FORTH IN THE PROSPECTUS. THE BUSINESS MANAGER, ON BEHALF OF
ITSELF AND ITS AFFILIATES, ACKNOWLEDGES THAT THE BUSINESS MANAGER AND ITS
AFFILIATES HAVE FIDUCIARY DUTIES TO THE COMPANY AND TO THE STOCKHOLDERS. THE
BUSINESS MANAGER, ON BEHALF OF ITSELF AND ITS AFFILIATES, AGREES, ON THE ONE
HAND, THAT THE BUSINESS MANAGER AND ITS AFFILIATES WILL ENDEAVOR TO BALANCE THE
INTERESTS OF THE COMPANY WITH THE INTERESTS OF THE BUSINESS MANAGER AND ITS
AFFILIATES IN MAKING ANY DETERMINATION WHERE A CONFLICT OF INTEREST EXISTS
BETWEEN THE COMPANY AND THE BUSINESS MANAGER OR ITS AFFILIATES.


 


26.                                 HEADINGS. THE SECTION HEADINGS HEREOF HAVE
BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE CONSTRUED TO
AFFECT THE MEANING, CONSTRUCTION OR EFFECT OF THIS AGREEMENT.


 

[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Business Management
Agreement as of the date first above written.

 

COMPANY:

BUSINESS MANAGER:

 

 

INLAND AMERICAN REAL ESTATE TRUST,
INC.

INLAND AMERICAN BUSINESS MANAGER &
ADVISOR INC.

 

 

 

 

 

 

By:

/s/ Brenda G. Gujral

 

By:

/s/ Roberta S. Matlin

 

Name:

Brenda G. Gujral

 

Name:

Roberta S. Matlin

 

Its:

President

 

Its:

President

 

 

--------------------------------------------------------------------------------